         Case 1:20-cv-16824-RMB-AMD Document 14 Filed 06/15/21 Page 1 of 4 PageID: 98


                                                    LAW OFFICES
Joseph Guzzardo, Esq.           GUZZARDO & ASSOCIATES LLC                                   New Jersey Office
jguzzardo@guzzardolaw.com                        121 S. Broad Street                        20 Brace Rd.
Licensed in Pennsylvania and                         Suite 1600                             Suite 350
New Jersey                                                                                  Cherry Hill
Pa. Id. No.95089                               Philadelphia, PA 19107                       New Jersey 08034
N.J. Id. 045892004                               Telephone (215) 718-6691
                                                http://www.guzzardolaw.com

                                                    June 15, 2021


          Via E-Filing
          The Honorable Renee Marie Bumb, USDJ
          Mitchell H. Cohen Building
          4th and Cooper Streets
          Camden, NJ 08101

          Re:      Evangelista et. al. v. The Housing Authority of the City of Camden et. al.
                   No. 20-16824

          Dear Judge Bumb,

                   Please accept Plaintiffs’ brief response to Defendants’ letter requesting leave to file a

          motion for judgement on the pleadings.

                   Defendants’ argue that Plaintiffs’ civil action for first amendment retaliation is futile as a

          matter of law because Plaintiffs speech – reporting the criminal activity of their co-worker – is

          not protected under the first amendment. In support of their argument, Defendants principally

          rely on an unreported 2012 opinion, Morris v. Philadelphia Hous. Auth., 487 F. App'x 37 (3d

          Cir. 2012), for the proposition that the standard for determining whether a government

          employee’s speech is entitled to first amendment protection is whether the employee “reported

          alleged employee misconduct up the chain of command.” If so, according to Defendants, the

          employee’s speech does not enjoy first amendment protection. In making their argument,

          Defendants ignore ten plus years of Supreme Court and Circuit Court precedent that followed

          their chosen unreported opinion, and which clearly dictates that Plaintiffs’ Complaint sets forth a

          prima facia claim for relief.
Case 1:20-cv-16824-RMB-AMD Document 14 Filed 06/15/21 Page 2 of 4 PageID: 99

       As will be set forth in greater detail below, the correct standard, as stated by the Supreme

Court in Lane v. Franks, 573 U.S. 228, 134 S.Ct. 2369, 189 L.Ed.2d 312 (2014), is whether

Plaintiffs’ speech was “ordinarily within the scope of [their] duties.” Plaintiffs’ Complaint

makes clear that reporting the criminal activity of their co-workers, akin to an internal affairs

agent, was decidedly not their job function.

       I.      PLAINTIFFS ALLEGE THE FOLLOWING FACTS IN THEIR
               COMPLAINT AS TO THEIR JOB DUTIES.


       Plaintiff Evangelista retired from the police force and began his career with HACC in

2000 as a security supervisor. In this role, Plaintiff was responsible for supervising the security

guards who monitored HACC housing units. Plaintiff’s job duties were not set forth in writing.

HACC recognized Plaintiff’s exceptional work and promoted him to Director of Security around

the year 2006. Plaintiff’s duties were expanded to include security guard scheduling, payroll

and hiring/firing of security personnel. Plaintiff’s job duties were not set forth in writing.

Finally, in or around the year 2013, Plaintiff was again promoted and his duties expanded to

include insurance claim management for issues such as slip and fall accidents and property

damage claims.

       Ms,. Fussell began her employment with HACC in 2010 as a housing specialist.

Plaintiff’s duties did not include receiving complaints from tenants. 1 Plaintiff, Fussell, also

served as the Chief Union Shop Steward for the American Federation of State Municipal

Employees, Local 3441.

       II.     CONTROLLING LEGAL STANDARD: SPEAKING AS A CITIZEN OR
               EMPLOYEE

       The recent Third Circuit appellate decision is Javitz v. Cty. of Luzerne, 940 F.3d 858,

864–66 (3d Cir. 2019) concisely summarizes the Third Circuit’s current standard on the subject
Case 1:20-cv-16824-RMB-AMD Document 14 Filed 06/15/21 Page 3 of 4 PageID: 100

issue and makes clear that, “while it is commonplace for ethics codes and employee handbooks

to encourage reporting wrongdoing, absent some formal job duty or responsibility, such

encouragement is not enough to bring an employee’s reporting into the realm of her official

duties—that is, the realm of employee speech.”

       The Javitz opinion is predicated in large part upon the Supreme Court’s decision in Lane,

Supra, and its progeny, which operate on the principal that “the mere fact that a citizen’s speech

concerns information acquired by virtue of his public employment does not transform that

speech into employee—rather than citizen—speech.” Id. at 240, 134 S.Ct. 2369. Thus, the

“critical question” is “whether the speech at issue is itself ordinarily within the scope of

an employee’s duties, not whether it merely concerns those duties.” Id.

       In Javitz, the Plaintiff, a county employee, reported a fellow employee’s crime and

alleged she was terminated as a result. In determining that Javitz’s speech was not within her

normal job duties, the Appellate Court found that “nowhere in her job duties was she instructed

to report crimes.” The Appellate Court then went further and rejected the Defendant-Appellee’s

argument that the County Ethics Code mandated the reported of crimes as evidence that Javitz

was acting as an employee. The Appellate court reasoned that while it is commonplace for

ethics codes and employee handbooks to encourage reporting wrongdoing, and absent some

formal job duty or responsibility, such encouragement is not enough to bring Javitz’s reporting

into the realm of her official duties—that is, the realm of employee speech.” Id. A copy of the

Javitz opinion is attached for the court’s convenience.




1 A housing specialist is a low-level administrative position completely unrelated to deciding
whether an applicant ultimate receives housing.
Case 1:20-cv-16824-RMB-AMD Document 14 Filed 06/15/21 Page 4 of 4 PageID: 101

       III.    DEFENDANTS SHOULD NOT BE PERMITTED TO FILE A MOTION
               THAT HAS NO LEGAL BASIS


       Defendants repeatedly argue in their letter that which the Supreme Court has specifically

rejected: That Plaintiffs’ were speaking as employees because “Plaintiffs learned of the alleged

misconduct by virtue of the fact that they were HACC employees, and their statements to

Figueroa related almost exclusively to HACC employees and HACC residents.” See Defendant

letter at page 3. Defendants are either completely unaware of the Lane decision or choose to

ignore it. The Lane court makes extremely clear that “the mere fact that a citizen’s speech

concerns information acquired by virtue of his public employment does not transform that

speech into employee—rather than citizen—speech.” Id. at 240, 134 S.Ct. 2369. Thus, the

“critical question” is “whether the speech at issue is itself ordinarily within the scope of

an employee’s duties, not whether it merely concerns those duties.” Id.

       Here, as in Javitz, there is no evidence whatsoever, much less any allegation in Plaintiffs’

Complaint, stating that it was Plaintiffs’ specific job duty to report and investigate the criminal

activity of their co-workers. Neither Plaintiff worked in the Human Resource or Legal

Department, which one would assume are the traditional departments responsible for such duties.

Defendants’ reliance on a 2012 unreported opinion speaks volumes about their belief in the merits of

their request. Permitting Defendants to file a motion for judgment on the pleadings when they chose

not to file an equally fruitless Motion for Dismiss under Rule 12b6 would accomplish nothing other

increased costs for both parties and substantial delay.

                                                               Respectfully submitted,

                                                       BY:     /s/Joseph P. Guzzardo, Esq.
                                                               Joseph P. Guzzardo, Esquire
                                                               Attorney for Plaintiffs
